Citation Nr: 1116796	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had recognized active service from February 1945 to February 1946 (Recognized Guerilla service) and from September 1946 to January 1949 (New Philippine Scout service).  He died in April 1978; the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Manila Regional Office (RO).  In August 2009 this matter was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision denied service connection for the cause of the Veteran's death essentially based on a finding that his death-causing stomach cancer and/or peptic ulcer were unrelated to his service.

2.  Evidence received since the February 1997 rating decision does not tend to relate the Veteran's death- causing stomach cancer and/or peptic ulcer to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for the cause of his death; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim.  July 2006 and October 2006 letters explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  Pursuant to the August 2009 Board remand and in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), August 2009 and September 2009 letters instructed her that new and material evidence was required to reopen her claim; explained what new and material evidence meant; and outlined what evidence was needed to substantiate the underlying claim.  They specifically advised her that for evidence to be considered new and material, it would have to show that the Veteran's cause of death was related to his service.  

In compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), a February 2009 letter provided the appellant a detailed explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not yet service-connected.  [A statement of the conditions, if any, for which a Veteran was service-connected at the time of his death, as well as an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected claim are also required; however, as the Veteran did not have any service-connected disabilities when he died, the question of how the appellant could establish service connection based on an already service-connected disability is moot.]  

In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the September 2009 letter informed the appellant of effective date criteria.  She has had ample opportunity to respond/supplement the record.  Significantly, the matter was readjudicated by supplemental statement of the case in October 2010 (curing any notice defect early in the process).

The Veteran's service treatment records (STRs) are unavailable.  Here, a negative response was received from the National Personnel Records Center (NPRC), with a formal finding on the unavailability of the Veteran's STRs (see December 2007 RO's memorandum to the file).  The memorandum indicated that all avenues of search for the STRs were exhausted.  Under such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Regarding private treatment records, the appellant submitted a signed October 2009 VA Form 21-4142, however she indicated that the identified physician V. P.'s whereabouts were unknown, and Dr. M. was deceased.  Another physician identified on the form (as will be explained in greater detail below), submitted a letter in December 2007 indicating that he never treated the Veteran.  The appellant has not identified any other pertinent treatment records that are outstanding and in fact stated in November 2010 that she had no additional evidence to submit.

The RO did not arrange for a medical opinion because one was not necessary.  Absent any competent (medical) evidence suggesting that the causes of the Veteran's death (stomach cancer and peptic ulcer) might have been related to his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Regardless, in a claim to reopen, the duty to assist by obtaining a medical opinion does not attach until the claim is reopened.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Generally, when there is a final rating decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service- connected disability casually shared in producing death; rather, it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c)(1).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases (to include peptic ulcer and malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for peptic ulcer and malignant tumors).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pertinent evidence of record at the time of the February 1997 rating decision consisted essentially of the appellant's initial application for VA death benefits; a copy of the Veteran's death certificate; a copy of an AGUZ Form 632; and a copy of an Affidavit for Philippine Army Personnel, dated February 7, 1946.  The application for death benefits does not contain any information pertaining to the Veteran's death-causing disabilities.

The Veteran's death certificate notes that he died in April 1978, at age 54.  The cause(s) of death listed on his death certificate were stomach cancer and peptic ulcer.  

The Affidavit for Philippine Army Personnel shows that in the section requesting a chronological listing of illnesses incurred from December 1941 until return to military control the Veteran did not report any incurred.   

During his lifetime the Veteran had not established service connection for any disability.

Evidence received since the February 1997 rating decision includes:

A June 2007 affidavit from M. C. (a fellow serviceman) indicating (in pertinent part) that during their guerilla service he observed that the Veteran had gastrointestinal symptoms (stomach pain and loose bowel movements, and complaints of blood) and tended to the Veteran with native medicine concoctions.  M.C. stated that he saw the Veteran regain good health, and was aware that the Veteran subsequently re-enlisted (in the New Philippine Scouts).   

In an October 2007 note M. C., M.D. reports that he saw the Veteran on the day he died; that he referred the Veteran to be hospitalized because his clinic was an outpatient clinic; and that the Veteran died on the way to the hospital;

In  December 2007 note from M C., M.D. reiterates that he did not treat the Veteran. 

In an October 2009 affidavit from D. C. M., a neighbor of the appellant and the Veteran, relates that she was aware that soon after separation from service the Veteran has gastrointestinal complaints of stomach pains and vomiting blood, and that he was initially treated with herbal medicines, and then was referred to physician M.C.  

Several statements from the appellant are to the effect that the Veteran had stomach problems shortly after he was separated from service.  

As the appellant's claim was previously denied because the Veteran's death causing stomach cancer and/or peptic ulcer were not shown to have been related to his service, for evidence received since the February 1997 rating decision to be new and material, it must (as the appellant has been advised,) tend to show that the stomach cancer and/or peptic ulcer were manifest in service (or manifested to a compensable degree within then one year postservice presumptive period), or were somehow otherwise related to his service.

Considering the additional evidence received in turn, the Board notes first that while the affidavit from M.C. is new evidence, but is not material to the matter at hand.  While M.C. reports that he observed the Veteran to have gastrointestinal complaints in service, he also notes that the Veteran returned to good health (and re-enlisted).  The affidavit does not tend to relate the death-causing stomach cancer and ulcer disease to the Veteran's service.  

The two notes from Dr. M.C. are also not material evidence.  Dr. M.C. merely states he saw the Veteran on the day he died (and did not treat him, contradicting the statement by D.C.M.), and does not relate a cause of the Veteran's death to his service. 

The affidavit from the appellant's neighbor, D.C.M. notes that she was aware that the Veteran had gastrointestinal complaints soon after service.  This would be material evidence if there was also competent evidence relating the death-causing cancer and ulcer to such complaints.  To the extent that it may be inferred from D.C.M.'s statement that she is opining that symptoms she observed in the 1940's were manifestations of the Veteran's death-causing stomach cancer and ulcer disease she is not competent to offer such opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . .).  The Board finds that while D.C.M. is competent to report her observations of the Veteran's lay observable symptoms, and her report is presumed credible for purposes of reopening, she is not competent to opine that the symptoms are reflective of the stomach cancer/ulcer disease that caused the Veteran's death in 1978; something more, e.g., textual evidence or a medical opinion, is needed to make the link.  The appellant's own statements indicating that the Veteran had gastrointestinal symptoms soon after service (and by inference that those symptoms were manifestations of his death-causing cancer and ulcer) are, for the same reasons as the statements by D.C.M. new, but not material evidence.  

In summary, no evidence received since the February 1997 rating decision is new, competent evidence that tends to relate the causes of the Veteran's death to his service.  Accordingly, the Board finds that the evidence received since the February 1997 rating decision does not raise a reasonable possibility of substantiating the appellant's claim, and is not material.  Accordingly, the claim of service connection for the cause of the Veteran's death may not be reopened.


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


